HARLEYSVILLE NATIONAL CORPORATION TO ACQUIRE WILLOW FINANCIAL BANCORP, INC. Creates third-largest bank headquartered in Philadelphia region with $5.5 billion of assets Extends Harleysville objective to grow through disciplined in-market expansion $15 - $20 million in synergies in 2009; accretive to earnings in 2009 Increases market share and expands branch footprint into fast-growing Chester County market Additional locations and broader product base enhances customer experience For Immediate Release FOR FURTHER INFORMATION CONTACT: Media and Investors: Joseph J.
